Citation Nr: 0732248	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-33 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to separate 10 percent disability ratings for 
tinnitus in each ear.

2.  Entitlement to a compensable rating for a bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING 

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by a regional 
office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran has been assigned a 10 percent disability 
rating for bilateral tinnitus; this is the maximum disability 
rating authorized under Diagnostic Code (DC) 6260.

2.  The veteran currently has Level I hearing disability in 
both his right and left ears.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of separate 10 
percent disability ratings for each ear for the veteran's 
bilateral tinnitus.  38 U.S.C.A. §§ 1155; 5103A, (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159, 4.87, DC 6260 (2007); Smith 
v. Nicholson, 451 F.3d 1344 (2006).

2.  The criteria for a compensable evaluation for hearing 
loss disability has not been met.  38 U.S.C.A. § 1155, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. Part 4, DC 6100 (2007); 
Martinak v. Nicholson, 2007 WL 2389778.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), passed in 
November 2000, enhanced VA's duty to notify and assist 
claimants in substantiating their claims for VA benefits, as 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA was required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a statement of 
the case (SOC) or supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In April 1998, the veteran submitted a claim for tinnitus and 
a claim to reopen a previously denied bilateral hearing loss 
claim.  The veteran's claims were denied in October 1998.  At 
a hearing before a decision review officer, the veteran 
resubmitted his claims both for tinnitus and to re-open the 
hearing loss disability claim under new and material 
evidence.  The RO issued a rating decision in February 2000 
granting service connection for both tinnitus, compensable at 
10 percent, and for bilateral hearing loss, compensable at 0 
percent.

In June 2005, the veteran submitted a new claim for two 
separate 10 percent ratings for bilateral tinnitus, and for 
increased rating for his service-connected bilateral hearing 
loss disability.  The RO denied his claim for separate 
ratings for bilateral tinnitus in July 2005.  

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing notice and assistance.  
These circumstances include, inter alia, the claimant's 
ineligibility for the benefit sought because of lack of legal 
eligibility or where the benefit sought is not available as a 
matter of law.  38 C.F.R. § 3.159 (d).  Because it is clear 
beyond any doubt from the current record that the separate 10 
percent bilateral tinnitus ratings claim must be denied as a 
matter of law, as per the Analysis section below, and there 
is no reasonable possibility of substantiating the claim, any 
deficiency to the appellant as to the duty to notify and 
assist the tinnitus claim is harmless, non-prejudicial error.

In July 2005, the RO sent the veteran a pre-adjudication 
letter regarding his claim for increased evaluation for his 
service-connected bilateral hearing loss.  The letter 
informed him of the types of information needed to 
substantiate his claim and VA's duty to assist him in 
obtaining evidence to substantiate the claim.  The July 2005 
letter informed the veteran of the evidence VA had already 
obtained regarding his claim, that it would obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, and that it was his 
responsibility to assure VA receipt of records not in the 
custody of a Federal agency, more specifically any recent 
hearing tests records.      
 
The Board finds that the content of the preadjudication July 
2005 letter essentially complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  VA subsequently sent the veteran 
a letter in March 2006 per Dingess, supra, advising him to 
submit any evidence not previously presented to VA regarding 
the evaluation of his disability and the beginning date of 
payment of any compensation entitled payments.  Subsequent 
notice was provided in an SSOC issued in February 2007.  

Va had afforded the veteran an examination in December 2005.  
In his notice of disagreement (NOD) dated January 2006, then 
again in his substantive appeal dated April 2006, and a 
separate statement to the RO submitted in April 2006, the 
veteran objected to the manner in which the test was 
conducted.  In his opinion, the test was conducted in an 
incorrect, unfair, and/or unprofessional manner.  VA 
scheduled a new examination for him in May 2006.  The exam 
conducted in May 2006 was inconclusive, and the veteran 
requested yet a new one.  VA afforded him that in January 
2007.

The veteran, through his representative, further objected 
that VA's standard procedure for conducting audiology 
examinations in sound-controlled rooms violated 38 C.F.R. 
§ 4.10, in that it did not accurately assess the veteran's 
ability to function under the ordinary conditions of daily 
life.  Thus, VA presumably did not assist the veteran in his 
claim.  In Martinak v. Nicholson, the Court found that VA's 
audiological examination method was valid, generally accepted 
in the medical community, and consistent with VA's medical 
examinations regulations.  2007 WL 2389778.  Therefore, the 
Board concludes that VA afforded the veteran adequate 
examinations to assist him in his claims.     

The Board finds that the purpose behind the duty to notify 
and assist requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices. 

II.	Legal Criteria

Disability ratings are based, as far as practicable, upon the 
average impairments of earning capacity in civil occupation 
resulting from specific service-connected diseases, injuries, 
or combination of injuries.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  A disabled veteran's symptomatology is compared 
against the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 C.F.R. §§ 4.1, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  While the regulations do 
not give past medical reports precedence over current 
findings, it is essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2007).     

III.	Factual Background

An examination of the veteran's hearing loss disability 
conducted in October 1999 had revealed that the veteran's 
average pure tone threshold was 43 hertz in the right ear and 
49 in the left ear.  His controlled speech discrimination 
(Maryland CNC) was 84 percent in both ears.  Applying the 
regulations, the RO had granted the veteran service 
connection at 0 percent compensability for his hearing loss 
and 10 percent for his tinnitus.

The veteran was afforded three subsequent examinations as a 
result of his June 2005 claims for increased evaluations, 
affording more recent findings regarding his hearing loss.  

On the audiological evaluation in December 2005, pure tone 
thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
35
35
55
95
LEFT
30
35
70
100

Average pure tone threshold was 55 for the right ear and 59 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 84 
percent in the left ear.  The examiner concurred with the 
record that the veteran had bilateral high frequency 
sensorineural hearing loss and bilateral constant tinnitus.  
The examiner opined that the veteran's current employment, 
social and daily activity functioning should not be adversely 
affected by the disabilities as evaluated.  It was noted that 
the examiner had no access to the claims file.  

The veteran has testified before a DRO that he works in a 
quiet environment.  He has been alternatively a graphic 
artist who worked with film, creating lithographs.  Then, at 
the time of his testimony, he worked in quality assurance 
related to environmental health and safety.  He has stated 
that he has difficulty hearing his wife or understanding 
things he hears, particularly if there is background noise, 
such as there might be in a restaurant or if a radio is on.

In May 2006, the veteran was afforded an examination, where 
the examiner reviewed the claims file.  The examiner had been 
made aware that the veteran had complained of improper 
procedures used in the December 2005 exam.  The examiner 
provided instructions to the veteran at a comfortable 
loudness level to the veteran, via headphones.  The examiner 
explained to the veteran that the purpose of the exam was to 
find the softest levels of speech and pure tones audible to 
the veteran.  The examiner stated that the veteran 
understood.  The examiner did not note results of the exam, 
however, stating that he believed that they were 
inconsistent, and could not be used for rating purposes.  
According to the examiner, the softest words that the veteran 
would repeat did not closely match the veteran's volunteered 
pure tone thresholds.  There were air-bone gaps for the pure 
tones, while Tymapnometry was within normal limits and 
acoustic reflexes were present.  As for the CNC portion of 
the test, the examiner noted that the veteran did not, at 
anytime, repeat two consecutive word presentations of the 
recorded CNC word list. 

The veteran requested a new exam in August 2006 and one was 
afforded him in January 2007, administered by a different 
examiner than the one who examined him in May 2005.  This 
examiner noted that he reviewed the service medical records.  
He examined pure tone thresholds and CNCs.  He diagnosed 
bilateral sensorineural hearing loss and bilateral consant 
tinnitus.  

On the audiological evaluation in January 2007, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
50
70
LEFT
25
30
60
80

Average pure tone threshold was 43 for the right ear and 49 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 92 
percent in the left ear.

IV.	Analysis

Tinnitus

The veteran was awarded service connection for tinnitus in 
February 2000 with an evaluation of 10 percent.  He submitted 
a claim in June 2005 for two separate ratings of 10 percent 
each.  He argues that he should be granted such because he 
suffers from bilateral tinnitus and because his orginal grant 
for tinnitus dates to 2000, prior to changes in VA 
regulations governing tinnitus.  

Effective June 13, 2003, VA issued new regulations for 
evaluating tinnitus under VA's Schedule for Rating 
Disabilities, at 38 C.F.R. § 4.87, DC 6260.  However, whether 
or not the new rating criteria have retroactive effect is 
irrelevant.  The change to DC 6260 merely clarified pre-
existing VA policy regarding the evaluation of tinnitus.  
That is, the evaluation of tinnitus under both the old and 
new diagnostic criteria only provides a maximum 10 percent 
evaluation.  The criteria at DC 6260 effective prior to June 
13, 2003 authorized a 10 percent evaluation for recurrent 
tinnitus.  The current criteria states: "Assign only a 
single evaluation for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in the head."  
38 C.F.R. § 4.87, DC 6260, Note (2) (2007).  In Smith v. 
Nicholson, the Federal Circuit reversed the Court of Veterans 
Appeals in its directing the Board to award separate 10 
percent disability ratings for service-connected tinnitus.  
451 F.3d 1344, 1346 (2006).  The Federal Circuit found that 
VA's interpretation of its regulations was entitled to 
substantial deference, was not "plainly erroneous or 
inconsistent" with the regulations, namely 38 C.F.R. 
§ 4.25(b).  The Federal Circuit pointed out VA's consistency 
in allowing a maximum 10 percent disability rating for 
tinnitus.  Id at 1351.    

Therefore, the appeal for separate 10 percent ratings for 
bilateral tinnitus must be denied.  The regulatory criteria 
evaluating tinnitus do not allow separate evaluations of each 
ear.  

Bilateral Hearing Loss

In February 2000, the RO granted the veteran service 
connection for bilateral hearing loss, at 0 percent 
compensability rating.  In June 2005, the veteran applied for 
an increased rating for his service-connected hearing loss 
disability.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
pure tone audiometry test and a controlled speech 
discrimination test (Maryland CNC).  38 C.F.R. § 4.85(a).  
The examinations ensure that current terminology and 
unambiguous criteria are used, and reflect current medical 
advances.  See 64 Fed. Reg. 25202 (May 11, 1999).    

Organic impairment of hearing acuity is measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  The assignment of 
disability ratings for hearing impairment are derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App 345, 349 (1992).  To evaluate the degree 
of disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85,  Tables VI, VIa, VII (2007).  
   
38 C.F.R. § 4.86 provides that when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  When the pure tone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevate to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the poorer 
hearing and the vertical columns the ear having the better 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e). 

The December 2005 test results in an average decibel loss for 
the right ear of 55 and an 84 percentage discrimination 
(CNC).  Thus, the veteran's right ear would be a Roman 
numeral II.  His left ear's average decibel loss was found to 
be 59 and its CNC was 84, thus, a Roman numeral of III.  
Using Table VII for DC 6100 of percentage evaluations for 
hearing impairments, the Board would look at the intersection 
of vertical II for the better, right, ear, with horizontal 
III for the poorer ear, the left ear.  The intersection has 
an evaluation of 0 percent.  

In the January 2007 test, the average decibel loss for the 
right ear was 43, and the CNC was 92.  Therefore the right 
ear would be a Roman numeral of I.  The left ear had an 
average decibel loss of 49 and a CNC of 92, thus a Roman 
numeral of I also.  At the intersection of I horizontally and 
I vertically in Table VII, we also note a 0 percent 
compensability.

Whereas an exam in May 2006 test was inconclusive, the Board 
finds that the December 2005 and January 2007 are sufficient 
to make a determination as to the veteran's current 
disability.  They were conducted according to the 
regulations, are not inconsistent in terms of variation in 
their respective findings, and are relevant time-wise to the 
veteran's claim.  Neither test supports a compensable rating.  
The Board also notes that he does not manifest an exceptional 
pattern of hearing impairment.  All his frequencies are not 
55 decibels or more.  Furthermore, he does not manifest a 
threshold of 70 decibels or more at 2000 Hertz.

The appellant has questioned the adequacy of the testing 
procedures.  The assertion is lacking legal merit.  The issue 
is whether VA's policy of conducting audiometry testing in a 
sound-controlled room is a plainly erroneous interpretation 
of, or is otherwise inconsistent with, VA's regulations on 
medical examinations.  Congress has not prescribed the 
precise procedures for conducting VA medical examinations. 
 The Secretary has exercised his broad authority to resolve 
this ambiguity by prescribing a series of regulations on this 
subject. See 38 U.S .C. § 501.  One of these regulations 
provides, in relevant part, that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test." 38 C.F.R. § 4.85(a). 

The appellant has not shown that the Secretary's policy is a 
plainly erroneous interpretation of § 4.85(a) or that it is 
otherwise inconsistent with VA's medical examination 
regulations.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  In 
particular, the appellant has offered no expert medical 
evidence demonstrating that an audiometry test conducted in a 
sound-controlled room produces inaccurate, misleading, or 
clinically unacceptable test results.  Nor has the appellant 
offered any expert medical evidence demonstrating that an 
alternative testing method exists and that this method is in 
use by the general medical community. The appellant has 
simply offered his own unsubstantiated lay opinion as to the 
impropriety of this testing method.  Moreover, the 
Secretary's audiological examinations are designed for one 
purpose, i.e., to obtain the information necessary for the 
full and accurate application of the hearing loss rating 
schedule. 38 C.F.R. § 4.1.  The Secretary has chosen to 
construct the hearing loss rating schedule based exclusively 
on the results provided from two objective tests, a pure tone 
audiometry test and a speech discrimination test. 38 C.F.R. § 
4.85(a).  

This issue was addressed by the Court and the argument was 
rejected.  Martinak v. Nicholson, 2007 WL 2389778.  Based on 
the foregoing, the Board concludes that the preponderance of 
the evidence is against a compensable schedular evaluation 
for bilateral hearing loss.    


ORDER

A compensable rating for bilateral hearing loss disability is 
denied.

An increase (separate) evaluation for tinnitus is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3) 
Board of Veterans' Appeals 
810 Vermont Avenue, NW, Washington, DC 20420 
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.) 



 Department of Veterans Affairs


